Citation Nr: 0115074	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as a "child" of the 
veteran for Department of Veterans Affairs (VA) benefit 
purposes.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran reportedly had military service between July 1942 
and May 1947.  He died on February [redacted], 1997.  The appellant 
is his daughter. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the Manila, 
Philippines, Regional Office (RO) which denied the 
appellant's claim as she had no legal entitlement to the 
benefit sought.  A notice of disagreement was received 
in November 1999; a statement of the case was issued in 
November 1999; and a substantive appeal was received in May 
2000.  The appellant requested a Board hearing in Washington, 
D.C., and such a hearing was scheduled for May 24, 2001.  The 
appellant failed to report for the scheduled hearing.


FINDING OF FACT

The appellant is the veteran's daughter and was born on 
September [redacted], 1946; she did not become permanently incapable 
of self-support before reaching the age of 18 years. 


CONCLUSION OF LAW

The criterion of "child" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101, 1310 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-576, 114 Stat. 2096 (2000); 38 C.F.R. § 3.57 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Of record is a birth certificate documenting the birth of the 
appellant to the veteran and his spouse on September [redacted], 
1946.  The veteran died in February 1997, and the certificate 
of death lists the cause of death as heart failure.  Prior to 
his death, the veteran was awarded service connection for 
residuals of a gunshot wound to the left leg with a 
noncompensable evaluation, effective from March 1, 1968.  The 
veteran had no other adjudicated service-connected 
disabilities.  In May 1999, the appellant filed a claim for 
VA benefits based on the veteran's service. 

II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
verification of the appellant's date of birth, showing her to 
be over the age of 23.  Significantly, no additional 
pertinent evidence has been identified by the appellant.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the appellant's 
claim. 

Further, the appellant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
eligibility of a child to DIC benefits.  The discussions in 
the rating decision and statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay DIC benefits to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A § 1310.  A child of a 
veteran, for purposes of VA benefits, means (in relevant 
part) an unmarried person who is a legitimate child who is:  
under the age of 18 years; or who, before reaching the age of 
18 years, became permanently incapable of self support; or 
who, after reaching the age of 18 years, and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A § 101(4)(A); 38 C.F.R. § 
3.57.  

The Board first notes that, although there is no marriage 
certificate of record, the appellant's surname has changed 
from that reported on her birth certificate, suggesting that 
she may have married.

At any rate, assuming that she is unmarried, there is still 
no basis for granting her appeal.  The appellant is the 
legitimate child of the veteran as shown by her birth 
certificate.  However, the appellant was born in 1946 and is 
now well beyond the age that she may be considered a 
"child" of the veteran for VA benefit purposes.  Further, 
there is no evidence of record or assertions by the appellant 
that she became permanently incapable of self support prior 
to the age of 18.  

Under the facts of this case, there is no statutory or 
regulatory provision by which the appellant can be considered 
a "child" for purposes of VA benefits.  Since the law 
pertaining to eligibility for the claimed benefit is 
dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

